DETAILED ACTION
This is in response to the Amendment filed 5/4/2022 wherein claims 2-5, 7-11, 15-17, 23, 25-54, and 57-58 are canceled and claims 1, 6, 12-14, 18-22, 24, 55-56, and 59 are presented for examination.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Objections
Claim 1 is objected to because of the following informalities:  
“to first” (Claim 1, line 11) is believed to be in error for - - to a first - -; and
“the separator means” (Claim 55, line 7; Claim 59, line 7) is believed to be in error for - - the membrane separator means - -.
Appropriate correction is required.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 12-14, 18, 22 are rejected under 35 U.S.C. 103 as being unpatentable over Callahan (WO 2007/092084) in view of Asen et al. (US 2004/0170557) and Van Den Berg (US 2012/0058921).
Regarding Independent Claim 1, Callahan teaches a process (Figure 5) comprising: 
feeding a separator feedstream comprising syngas (stream 8) from a fossil fuel (1, a feed comprising a fossil fuel, Pg. 2, ll. 24-29) to membrane separator means (9), 
separating the separator feedstream (8) in the membrane separator means (9) to form a first, CO- rich stream (11, 11b) and a second, H2- rich stream (10, 10b)
feeding the first, CO-rich stream (11, 11b) as an oxyfuel combustor feedstream to oxyfuel combustor means (schematically shown in Figure 5) for forming sub-critical CO2 gas turbine working fluid (combustor within gas turbine 12), and 
feeding the sub-critical CO2 gas turbine working fluid to gas turbine means for producing power (turbine of the gas turbine 12), 
wherein the sub-critical CO2 gas turbine working fluid exits the gas turbine means as gas turbine exhaust (14) which is fed to a first heat recovery steam generator means (18) for generating steam (22), and wherein steam (22) from the heat recovery steam generator means (18) is fed as first steam working fluid (see Figure 5) to first steam turbine means (23) for generating power (at 23a), 
wherein at least a first portion of exhaust (13) from the gas turbine means (12) is recycled as feed to the oxyfuel combustor means (see Figure 5) together with high purity oxygen (5) and the CO-rich stream (11, 11b),
wherein the second, H2- rich stream is fed as an air-fuel combustor feedstream (10, 10b) to air-fuel combustor means (combustor of gas turbine 15) for forming air-fuel gas turbine working fluid, and wherein the air-fuel gas turbine working fluid is fed to air-fuel gas turbine means for producing power (the turbine of gas turbine 15), and 
wherein the first, CO-rich stream (at 11b) is fed to the oxyfuel combustor means (the combustor within 12; see Figure 5).
Callahan does not teach that the syngas feedstream is from natural gas or wherein the first, CO-rich stream is fed directly from the membrane separator means to the oxyfuel combustor means in the absence of expansion in an expander.
Asen teaches (Figures 1-3) the concept of feeding a separator feedstream (from 22) to a membrane separator means (40) and separating the feedstream to form a first, retentate stream (16) and a second, permeate stream (at 13), wherein the first, retentate stream (16) is fed directly (see Figure 1) from the membrane separator means (40) to an oxyfuel combustor (47) in the absence of expansion in an expander (see Figure 1).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify Callahan to have the first, CO-rich stream be fed directly from the membrane separator means to the oxyfuel combustor means in the absence of expansion in an expander, as taught by Asen, since it has been held that omission of an element and its function in a combination where the remaining elements perform the same functions as before involves only routine skill in the art. In re Karlson, 136 USPQ 184 (CCPA 1963). 
Callahan in view of Asen does not teach, as discussed so far, that the syngas feedstream is from natural gas.
Van Den Berg teaches syngas streams can be produced via partial oxidation or steam reforming of natural gas, and can also be produced by gasification of solid fuels such as coal (Paragraph 0002 of Van Den Berg).
It would have been obvious to one of ordinary skill in the art prior to the filing date of the invention to substitute the production of the syngas stream by gasification of fossil fuel, as taught by Callahan, with the production of syngas via partial oxidation or steam reforming of natural gas, as taught by Van Den Berg, to obtain predictable results (in this case, producing reformed syngas comprising primarily CO and H2) as an obvious extension of prior art teachings, KSR, 550 U.S. at 415-421, 82 USPQ2d at 1396, MPEP 2141 III B.
It is additionally noted that Applicant recognizes that synthesis gas was known to be produced by coal gasification, steam methane reforming and autothermal reforming and, in the steam reforming process, natural gas is typically used (see Pages 1-2 of Applicant’s specification).
Regarding Claims 12-14, Callahan in view of Asen and Van Den Berg teaches the invention as claimed and discussed above. Callahan further teaches (Figure 5) that the CO-rich stream comprises at least about 60% CO (76% CO, pg. 8, ll. 27-28) and the H2-rich stream comprises at least about 20% H2 (85% H2, pg. 8, ll. 29-30).
Regarding Claim 18, Callahan in view of Asen and Van Den Berg teaches the invention as claimed and discussed above. Callahan further teaches (Figure 5) that the high purity oxygen (5) is premixed with the recycled gas turbine exhaust (13 mixes with 5 prior to entering 12).
Regarding Claim 22, Callahan in view of Asen and Van Den Berg teaches the invention as claimed and discussed above, and Callahan further teaches an air separator means (3) for separating oxygen from air to produce the high purity oxygen (5).

Claim 6 is rejected under 35 U.S.C. 103 as being unpatentable over Callahan in view of Asen and Van Den Berg as applied to claim 1 above, and further in view of Marley (US 2013/0106110).
Regarding Claim 6, Callahan in view of Asen and Van Den Berg teaches the invention as claimed and discussed above.  Callahan further teaches (Figure 5) that the air-fuel working fluid (from 15) exits the air-fuel gas turbine means (15) as air-fuel gas turbine exhaust (at 17) which is fed to second heat recovery steam generator means (at 20) for generating steam (see Figure 5). Callahan in view of Asen and Van Den Berg does not teach that each gas turbine is connected to a separate HRSG and steam turbine.
Marley teaches using a system with multiple gas turbines (4 shown in figure 1) connected to two steam turbines (20 in figure 1).  
It would have been obvious to one of ordinary skill in the art prior to the filing date of the invention to use a second steam turbine in the system of Callahan in view of  Asen and Van Den Berg, as taught by Marley, in order to allow the system to increase power generation as additional steam is supplied to the system (paragraph [0034]).

Claim 19 is rejected under 35 U.S.C. 103 as being unpatentable over Callahan in view of Asen and Van Den Berg as applied to claim 1 above, and further in view of Huntington (US 2014/0250908).
Regarding Claim 19, Callahan in view of Asen and Van Den Berg teaches the invention as claimed and discussed above. Callahan further teaches that the purified oxygen is premixed with the exhaust gas upstream of the combustor (13 and 5 combine upstream of combustor within 12).  Callahan in view of Van Den Berg does not teach that the high purity oxygen is mixed with the gas turbine exhaust in the combustor.  
Huntington teaches a turbine system (figure 3) that mixes purified oxygen (from ASU 305 with line 112 entering combustor 120) with gas turbine exhaust (154) in a combustor (120), and Huntington further teaches that the oxidant can be mixed with the exhaust upstream or within the combustor (paragraph [0051]).  
It would have been obvious to one of ordinary skill in the art prior to the filing date of the invention to mix the recycled exhaust with purified air in the combustor of Callahan in view of Asen and Van Den Berg, as taught by Huntington, because there are a limited number of locations where the oxidant and recycled exhaust gas can be mixed prior to combustion as recognized by Huntington at paragraph [0051] (upstream or within the combustor), such that there is a reasonable expectation of success when choosing one of the two locations to mix the oxidant with the recycled exhaust gas.  See KSR; MPEP 2141 III E “Obvious to try”.

Claims 20-21 are rejected under 35 U.S.C. 103 as being unpatentable over Callahan in view of Asen and Van Den Berg as applied to claim 18 above, and further in view of Behling (US 6,221,131).
Regarding Claims 20 and 21, Callahan in view of Asen and Van Den Berg teaches the invention as claimed and discussed above.  Callahan in view of Asen and Van Den Berg does not teach that the high purity oxygen is at least about 97% pure.  
Behling teaches using a PSA to enrich H2 to over 98% (Col. 1, ll. 55-67).  
It would have been obvious to one of ordinary skill in the art prior to the filing date of the invention to modify the invention of Callahan in view of Asen and Van Den Berg with the PSA device of Behling, in order to further enrich the hydrogen to a level above 98% (Col. 1, ll. 55-67).

Claim 24 is rejected under 35 U.S.C. 103 as being unpatentable over Callahan in view of Asen, Van Den Berg, and Marley.
Regarding Independent Claim 24, Callahan teaches a process (see Figure 5) comprising: 
feeding a separator feedstream comprising syngas (8) from a fossil fuel to separator means (9),
separating the separator feedstream in the separator means to form a first, CO- rich stream (11, 11b) and a second, H2- rich stream (10, 10b), 
feeding the first, CO-rich stream (11, 11b) as an oxyfuel combustor feedstream to oxyfuel combustor means (combustor within gas turbine 12) for forming sub-critical CO2 gas turbine working fluid (see Figure 5), 
feeding the sub-critical CO2 gas turbine working fluid to sub-critical CO2 gas turbine means (turbine within gas turbine 12), the sub-critical CO2 gas turbine means having a sub-critical C02 gas turbine expansion section and a sub-critical CO2 gas turbine compression section (compressor and turbine of gas turbine 12), the sub-critical CO2 gas turbine working fluid being fed to the sub-critical CO2 gas turbine expansion section for producing power (at 12a; see pg. 9, ll. 6-12), 
recycling at least a first portion of exhaust from the sub-critical CO2 gas turbine expansion section to the sub-critical CO2 gas turbine compression section of the sub-critical CO2 gas turbine means (through EGR line 13), wherein the power produced in step (d) is used to power the sub-critical CO2 gas turbine compression section to compress the recycled sub-critical CO2 gas turbine exhaust (mechanical energy from turbine is transferred to compressor in 12), 
capturing the remaining portion of sub-critical CO2 gas turbine exhaust (line 19 to CO2 compression and sequestration in figure 5), 
feeding the compressed sub-critical CO2 gas turbine exhaust to the oxyfuel combustor means (through line 13 where it meets with line 5 before entering 12), 
reacting the first, CO-rich stream with high purity oxygen in the oxyfuel combustor means under sub-critical CO2 conditions (oxygen through 5 combines with EGR 13 before entering combustor of 12), 
feeding the second, H2- rich stream (10, 10b) as an air-fuel combustor feedstream to air-fuel combustor means (combustor of 15) wherein the air-fuel combustor feedstream is reacted with air to form an air-fuel gas turbine working fluid (exhaust of combustor of gas turbine 15), 4
feeding the air-fuel gas turbine working fluid to air-fuel gas turbine means (exhaust from combustor of 15 fed to turbine of 15), the air-fuel gas turbine means having an air-fuel gas turbine expansion section and an air-fuel gas turbine compression section (compressor and turbine of 15 shown in figure 5), the air-fuel gas turbine working fluid being fed to the of air-fuel gas turbine expansion section for producing power (pg. 9, ll. 28-34), 
feeding air to the air-fuel gas turbine compression section of the air-fuel gas turbine means (air 16), wherein the air is compressed using the power produced in step (j) (turbine drives compressor of 15), 
feeding the compressed air (from 16) to the air-fuel combustor means (within 15) for reaction with the second, H2-rich stream (10, 10b) to form the air-fuel gas turbine working fluid (pg. 9, ll. 28-34), 
wherein before recycling exhaust from the sub-critical CO2 gas turbine expander section (from 14) to the sub-critical CO2 gas turbine compression section (from 13) of the sub-critical CO2 gas turbine means (12), the exhaust (14) is fed to first heat recovery steam generator means (18) for generating steam (22), 
wherein steam(22)  from the first heat recovery steam generator means (18) is fed to first steam turbine means (23) for generating power (at 23a),
wherein exhaust (17) from the air-fuel gas turbine means (15) is fed to second heat recovery steam generator means (20) for generating steam (22),
wherein steam (22) from the second heat recovery steam generator means (20) is fed to a steam turbine (23) for generating power (at 23a), and
wherein the first, CO-rich stream (at 11b) is fed to (see Figure 5) the oxyfuel combustor means (the combustor within 12; see Figure 5).
Callahan does not teach that the syngas feedstream is from natural gas, that each gas turbine is connected to a separate HRSG and steam turbine, or wherein the first, CO-rich stream is fed directly from the membrane separator means to the oxyfuel combustor means in the absence of expansion in an expander.
Asen teaches (Figures 1-3) the concept of feeding a separator feedstream (from 22) to a membrane separator (40) and separating the feedstream to form a first, retentate stream (16) and a second, permeate stream (at 13), wherein the first, retentate stream (16) is fed directly (see Figure 1) to an oxyfuel combustor (47) in the absence of expansion in an expander (see Figure 1).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify Callahan to have the first, CO-rich stream be fed directly to the oxyfuel combustor means in the absence of expansion in an expander, as taught by Asen, since it has been held that omission of an element and its function in a combination where the remaining elements perform the same functions as before involves only routine skill in the art. In re Karlson, 136 USPQ 184 (CCPA 1963). 
Callahan in view of Asen does not teach, as discussed so far, that the syngas feedstream is from natural gas or that each gas turbine is connected to a separate HRSG.
Van Den Berg teaches syngas streams can be produced via partial oxidation or steam reforming of natural gas, and can also be produced by gasification of solid fuels such as coal (Paragraph 0002 of Van Den Berg).
It would have been obvious to one of ordinary skill in the art prior to the filing date of the invention to substitute the production of the syngas stream by gasification of fossil fuel, as taught by Callahan, with the production of syngas via partial oxidation or steam reforming of natural gas, as taught by Van Den Berg, to obtain predictable results (in this case, producing reformed syngas comprising primarily CO and H2) as an obvious extension of prior art teachings, KSR, 550 U.S. at 415-421, 82 USPQ2d at 1396, MPEP 2141 III B. It is additionally noted that Applicant recognizes that synthesis gas was known to be produced by coal gasification, steam methane reforming and autothermal reforming and, in the steam reforming process, natural gas is typically used (see Pages 1-2 of Applicant’s specification). Callahan in view of Van Den Berg does not teach that each gas turbine is connected to a separate HRSG and steam turbine.
Marley teaches using a system with multiple gas turbines (4 shown in figure 1) connected to two steam turbines (20 in figure 1).  
It would have been obvious to one of ordinary skill in the art prior to the filing date of the invention to modify Callahan in view of Asen and Van Den Berg to include a second steam turbine, as taught by Marley, in order to allow the system to increase power generation as additional steam is supplied to the system (paragraph [0034] of Marley).

Claims 55-56 and 59 are rejected under 35 U.S.C. 103 as being unpatentable over Callahan in view of Van Den Berg, Asen, and Behling (US 6,221,131).
Regarding Claims 55-56, Callahan teaches a process (Figure 5) comprising: 
feeding a separator feedstream comprising syngas (stream 8) from a fossil fuel (1, a feed comprising a fossil fuel, Pg. 2, ll. 24-29) to membrane separator means (9), 
separating the separator feedstream (8) in the membrane separator means (9) to form a first, CO- rich stream (11) and a second, H2- rich stream (10),
feeding the first, CO-rich stream (11) as an oxyfuel combustor feedstream to oxyfuel combustor means (schematically shown in Figure 5) for forming sub-critical CO2 gas turbine working fluid (combustor within gas turbine 12), and 
feeding the sub-critical CO2 gas turbine working fluid to gas turbine means for producing power (turbine of the gas turbine 12), 
wherein the sub-critical CO2 gas turbine working fluid exits the gas turbine means as gas turbine exhaust (14) which is fed to heat recovery steam generator means (18) for generating steam (22), and wherein steam (22) from the heat recovery steam generator means (18) is fed as first steam working fluid (see Figure 5) to first steam turbine means (23) for generating power (at 23a), and
wherein at least a first portion of exhaust (13) from the gas turbine (12) is recycled as feed to the oxyfuel combustor means (see Figure 5) together with high purity oxygen (5) and the CO-rich stream (11).
Callahan does not teach that the syngas feedstream is from natural gas, wherein the first, CO-rich stream is fed directly from the separator means to oxyfuel combustor means, or wherein the second, H2- rich stream is fed as a H2 feedstream to treatment means for increasing the H2 purity of the H2 feedstream, wherein the H2- rich stream is fed to pressure swing adsorption for increasing the purity thereof.  
Van Den Berg teaches syngas streams can be produced via partial oxidation or steam reforming of natural gas, and can also be produced by gasification of solid fuels such as coal (Paragraph 0002 of Van Den Berg).
It would have been obvious to one of ordinary skill in the art prior to the filing date of the invention to substitute the production of the syngas stream by gasification of fossil fuel, as taught by Callahan, with the production of syngas via partial oxidation or steam reforming of natural gas, as taught by Van Den Berg, to obtain predictable results (in this case, producing reformed syngas comprising primarily CO and H2) as an obvious extension of prior art teachings, KSR, 550 U.S. at 415-421, 82 USPQ2d at 1396, MPEP 2141 III B. It is additionally noted that Applicant recognizes that synthesis gas was known to be produced by coal gasification, steam methane reforming and autothermal reforming and, in the steam reforming process, natural gas is typically used (see Pages 1-2 of Applicant’s specification).Callahan in view of Van Den Berg does not teach wherein the first, CO-rich stream is fed directly from the separator means to oxyfuel combustor means, or wherein the second, H2- rich stream is fed as a H2 feedstream to treatment means for increasing the H2 purity of the H2 feedstream, wherein the H2- rich stream is fed to pressure swing adsorption for increasing the purity thereof.  
Asen teaches (Figures 1-3) the concept of feeding a separator feedstream (from 22) to a membrane separator means (40) and separating the feedstream to form a first, retentate stream (16) and a second, permeate stream (at 13), wherein the first, retentate stream (16) is fed directly (see Figure 1) from the membrane separator means (40) to an oxyfuel combustor (47) in the absence of expansion in an expander (see Figure 1).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify Callahan and Van Den Berg to have the first, CO-rich stream be fed directly from the membrane separator means to the oxyfuel combustor means in the absence of expansion in an expander, as taught by Asen, since it has been held that omission of an element and its function in a combination where the remaining elements perform the same functions as before involves only routine skill in the art. In re Karlson, 136 USPQ 184 (CCPA 1963). 
Callahan in view of Van Den Berg and Asen does not teach wherein the second, H2- rich stream is fed as a H2 feedstream to treatment means for increasing the H2 purity of the H2 feedstream, wherein the H2- rich stream is fed to pressure swing adsorption for increasing the purity thereof.
Behling teaches supplying an H2 permeate stream to a pressure swing adsorption device to enrich H2 to over 98% (Col. 1, ll. 55-67).  
It would have been obvious to one of ordinary skill in the art prior to the filing date of the invention to modify the invention of Callahan in view of Van Den Berg with the PSA device of Behling, in order to further enrich the hydrogen to a level above 98% (Col. 1, ll. 55-67of Behling).
Regarding Independent Claim 59, Callahan teaches a process (Figure 5) comprising: 
feeding a separator feedstream comprising syngas (stream 8) from a fossil fuel (1, a feed comprising a fossil fuel, Pg. 2, ll. 24-29) to membrane separator (9),
separating the separator feedstream (8) in the membrane separator (9) to form a first, CO- rich stream (11) and a second, H2- rich stream (10),
feeding the first, CO-rich stream (11) as an oxyfuel combustor feedstream (see Figure 5) to an oxyfuel combustor (schematically shown in Figure 5) for forming sub-critical CO2 gas turbine working fluid (combustor within gas turbine 12), and
feeding the sub-critical CO2 gas turbine working fluid to gas turbine means for producing power (turbine of the gas turbine 12), 
wherein the sub-critical CO2 gas turbine working fluid exits the gas turbine as gas turbine exhaust (14) which is fed to a heat recovery steam generator (18) for generating steam (22), and wherein steam (22) from the heat recovery steam generator means (18) is fed as first steam working fluid (see Figure 5) to first steam turbine means (23) for generating power (at 23a), and
wherein at least a first portion of exhaust (13) from the gas turbine (12) is recycled as feed to the oxyfuel combustor (see Figure 5) together with high purity oxygen (5) and the CO-rich stream (11), and 
wherein the second, H2- rich stream (10) is fed as an air-fuel combustor feedstream (see Figure 2) to an air-fuel combustor (the combustor of 15) for forming air-fuel gas turbine working fluid (exhaust of the combustor of 15), and wherein the air-fuel gas turbine working fluid (the exhaust of combustor of 15) is fed to an air-fuel gas turbine for producing power (pg. 9, ll. 28-34).
Callahan does not teach that the syngas feedstream is from natural gas, that the first, CO-rich stream is fed directly from the separator means to the oxyfuel combustor, or wherein the second, H2- rich stream is fed as a H2 feedstream to treatment means for increasing the H2 purity of the H2 feedstream.  
Van Den Berg teaches syngas streams can be produced via partial oxidation or steam reforming of natural gas, and can also be produced by gasification of solid fuels such as coal (Paragraph 0002 of Van Den Berg).
It would have been obvious to one of ordinary skill in the art prior to the filing date of the invention to substitute the production of the syngas stream by gasification of fossil fuel, as taught by Callahan, with the production of syngas via partial oxidation or steam reforming of natural gas, as taught by Van Den Berg, to obtain predictable results (in this case, producing reformed syngas comprising primarily CO and H2) as an obvious extension of prior art teachings, KSR, 550 U.S. at 415-421, 82 USPQ2d at 1396, MPEP 2141 III B. It is additionally noted that Applicant recognizes that synthesis gas was known to be produced by coal gasification, steam methane reforming and autothermal reforming and, in the steam reforming process, natural gas is typically used (see Pages 1-2 of Applicant’s specification). Callahan in view of Van Den Berg does not teach wherein the first, CO-rich stream is fed directly from the separator means to oxyfuel combustor means, or wherein the second, H2- rich stream is fed as a H2 feedstream to treatment means for increasing the H2 purity of the H2 feedstream.
Asen teaches (Figures 1-3) the concept of feeding a separator feedstream (from 22) to a membrane separator means (40) and separating the feedstream to form a first, retentate stream (16) and a second, permeate stream (at 13), wherein the first, retentate stream (16) is fed directly (see Figure 1) from the membrane separator means (40) to an oxyfuel combustor (47) in the absence of expansion in an expander (see Figure 1).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify Callahan and Van Den Berg to have the first, CO-rich stream be fed directly from the membrane separator means to the oxyfuel combustor means in the absence of expansion in an expander, as taught by Asen, since it has been held that omission of an element and its function in a combination where the remaining elements perform the same functions as before involves only routine skill in the art. In re Karlson, 136 USPQ 184 (CCPA 1963). 
Callahan in view of Van Den Berg and Asen does not teach wherein the second, H2- rich stream is fed as a H2 feedstream to treatment means for increasing the H2 purity of the H2 feedstream
Behling teaches supplying an H2 permeate stream to a pressure swing adsorption device to enrich H2 to over 98% (Col. 1, ll. 55-67).  
It would have been obvious to one of ordinary skill in the art prior to the filing date of the invention to modify the invention of Callahan in view of Van Den Berg and Asen with the PSA device of Behling, in order to further enrich the hydrogen to a level above 98% (Col. 1, ll. 55-67 of Behling).

Response to Arguments
Applicant's arguments filed 5/4/2022 have been fully considered but they are not persuasive. Applicant argues that the combination of Callahan and Asen renders an inoperable process because an expander is a critical and necessary requirement in the retentate stream between a membrane separator and a combustor. Based on these arguments, it is noted that Applicant’s own invention would be rendered inoperable in the absence of an expander in the retentate stream and one having ordinary skill in the art would not know how to use the invention without Applicant’s critical and necessary requirement. It is believed Applicant’s argument is misdirected because the pressure cited by Applicant is a pressure exiting a gasifier of the Callahan reference. However, the rejection does not rely solely on the Callahan reference, but also includes Asen and Van Den Berg. One show nonobviousness by attacking references individually where the rejections are based on combinations of references. In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981). As recognized in Van Den Berg, synthesis gas stream can be produced by partial oxidation or steam reforming of natural gas or by gasification of coal. Asen also teaches that synthesis gas can be produced by partial oxidation of a natural gas (see Paragraph 0005) and synthesis gas can also be produced by steam reforming natural gas (Paragraph 0033). In Figure 1 of Asen, synthesis gas (15) is produced from a natural gas (22) without the use of coal gasification, the synthesis gas (15) is sent directly to a combustor (47) after passing through a membrane separator (40). Therefore, the suggested combination of Callahan with Asen and Van Den Berg does not result in an inoperable process because the combination includes a substitution of the production of the syngas stream by gasification of fossil fuel along with an expander placed between a membrane separator and a combustor, as taught by Callahan, with the production of syngas via partial oxidation or steam reforming of natural gas and an absence of an expander between the membrane separator and the combustor, as taught by either Van Den Berg and Asen. Applicant has provided no evidence that substituting Callahan’s coal gasification to produce the syngas for Asen and Van Den Berg’s partial oxidation or steam reforming would result in identical pressures to those taught in Callahan. 
Applicant states that the rejection is a classic case of prohibited hindsight based on Applicant’s disclosure and that if natural gas is used it would be fed directly to a combustor and there is no suggestion that it would be converted to syngas. However, Asen teaches the use of a natural gas that is converted to syngas and sent directly to a combustor (see Figure 1). Therefore, Applicant’s arguments are refuted by the prior art. 
Applicant also argues that he should be entitled to a patent because a person expressed “this appears to be an important invention” and another person wondered why no one had thought of Applicant’s system during a PowerPoint presentation. It is noted that Applicant has presented no evidence that the language recited in the claims filed 5/4/2022 were part of the presentation or if those in attendance were made aware of the prior art of record relied upon in the current rejection. As discussed in the office action mailed 7/21/2021, it is the claims which are being rejected in view of the prior art above, not the disclosure itself.
The declaration of Mr. Richard A. Callahan is acknowledged and although Mr. Callahan asserts, in the same manner discussed above, that the expander is a critical and necessary requirement to the operability of the system disclosed in Figure 5 of Callahan (prior art). It is noted, as discussed above, that rejection does not rely exclusively on Callahan’s Figure 5. Instead, the proposed combination is to substitute of the production of the syngas stream by gasification of fossil fuel along with an expander placed between a membrane separator and a combustor, as taught by Callahan (prior art), with the production of syngas via partial oxidation or steam reforming of natural gas and an absence of an expander between the membrane separator and the combustor, as taught by Asen. As discussed above, Van Den Berg recognizes that syngas streams can be produced via partial oxidation or steam reforming of natural gas, and can also be produced by gasification of solid fuels such as coal (Paragraph 0002 of Van Den Berg).
Mr. Callahan also states that it would have made no sense or served any purpose to feed a fossil fuel that is already a gas to the gasifier. The Examiner respectfully notes that feeding a natural gas to a gasifier is not discussed anywhere in the rejection. Discussed throughout the rejection is the proposed substitution of the methods of producing a syngas stream. One method includes coal gasification and another method includes steam reforming. Gasification uses combustion, while steam reforming does not. Mr. Callahan provides no evidence that the steam reforming taught by Van Den Berg and Asen requires a natural gas be fed to a gasifier.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to THOMAS P BURKE whose telephone number is (571)270-5407. The examiner can normally be reached M-F 8:30-5:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ehud Gartenberg can be reached on (571)272-4828. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. 
For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/THOMAS P BURKE/Primary Examiner, Art Unit 3741